Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Status of Claims:

Claims 1-20 are pending in this Office Action.
Response to Arguments
3.	Applicant's arguments filed on 02/08/2021 (please see applicant arguments and remarks) have been fully considered but they are not persuasive:
Applicant: applicant’s representative argues that Dotan-Cohen cannot disclose or suggest "performing the missed event upon initiation of the first event, based on at least one of the significance weight of the missed event or the critical event" as recited in the independent claims.
Examiner: Dotan (US 9554356), Col. 18, ll. (20-24) – teaches the notification engine 260 may use the importance level and/or urgency level for determining availability of a user for addressing an unaddressed event, such as relevant and optimal times for responding to an unaddressed event; while Col. 15, ll. (19-26) – teaches for example, notification content may include a notification to the user to return a call from his wife (performing the missed event) with logic that specifies the notification may be presented to the user when user data indicates that the user has started his car to drive home (initiation of the first event) from work at the end of the workday, or that the notification is presented to the user in a pop-up window upon the next instance of user data indicating that the user is launching the phone app on his smartphone. Here, the user has started or initiated the first even that is he has started his car to drive home while he will perform the missed event (return a call from his wife) once he start his car (first event).
	So, Dotan teaches the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,152,737 issued to Micali et al. (Micali) in view of US 9,554,356 issued to Dotan-Cohen et al. (Dotan).
As per claim 1, Micali teaches a method of managing a missed event in an Internet of Things (IoT) environment (Micali: Col. 37, ll. (25-31) – notification event models implements Internet-of-Things (IoT) devices), the method comprising: determining a sequence of events executed by a user (Micali: Col. 28, ll. (56-57) – the sequence of electrical events corresponds to the device of the device model); identifying a first event among the sequence of events as a critical event (Micali: Fig. 20 – receiving an electrical signal (event) from a building and compute plurality of scores (score will determine the critical event feature) using a plurality of models);
Micali however does not explicitly teach detecting a missed event among the sequence of events; determining a significance weight of the missed event; and performing the missed event upon initiation of the first event, based on at least one of the significance weight of the missed event.
Dotan however explicitly teaches detecting a missed event among the sequence of events (Dotan: Col. 41, ll. (56-59) – identifying, using the events monitor, an unaddressed event based at least in part on the sensor data, the unaddressed event (missed event) being associated with a user); determining a significance weight of the missed event; and performing the missed event upon initiation of the first event, based on at least one of the significance weight of the missed event (Dotan: Col. 18, ll. (20-24) – teaches the notification engine 260 may use the importance level and/or urgency level for determining availability of a user for addressing an unaddressed event, such as relevant and optimal times for responding to an unaddressed event; while Col. 15, ll. (19-26) – teaches for example, notification content may include a notification to the user to return a call from his wife (performing the missed event) with logic that specifies the notification may be presented to the user when user data indicates that the user has started his car to drive home (initiation of the first event) from work at the end of the workday, or that the notification is presented to the user in a pop-up window upon the next instance of user data indicating that the user is launching the phone app on his smartphone. Here, the user has started or initiated the first even that is he has started his car to drive home while he will perform the missed event (return a call from his wife) once he start his car (first event)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Micali in view of Dotan to teach detecting a missed event among the sequence of events; determining a significance weight of the missed event; and performing the missed event based on at least one of the significance weight of the missed event or the critical event. One would be motivated to do so as the notification engine may use the importance level and/or urgency level for determining availability of a user for addressing an unaddressed event, such as relevant and optimal times for responding to an unaddressed event. For example, notification content may include a notification to the user to return a call from his wife (performing the missed event) with logic that specifies the notification may be presented to the user when user data indicates that the user has started his car to drive home (initiation of the first event) from work at the end of the workday, or that the notification is presented to the user in a pop-up window upon the next instance of user data indicating that the user is launching the phone app on his smartphone. Here, the user has started or initiated the first even that is he has started his car to drive home while he will perform the missed event (return a call from his wife) once he start his car (first event) (Dotan: Col. 15, ll. (19-26); Col. 18, ll. (20-24)).

	As per claim 2, the modified teaching of Micali teaches the method of claim 1, further comprising: identifying, within the sequence of events, an action of prompting a notification of the missed event (Dotan: Col. 42, ll. (1-2) – the set of notification content for determining a notification regarding the unaddressed event).
(Micali: Col. 37, ll. (25-31) – notification event models may use data obtained from personal area networks, local area networks, or wide area networks. For example power monitor 120 may implement a variety of network protocols, such as Bluetooth, Wi-Fi, and cellular communications while the power monitor 120 may be able to receive information from other devices in the house, such as smart devices or Internet-of-things devices).

	As per claim 4, the modified teaching of Micali teaches the method of claim 3, wherein the classifying of the first event as the critical event comprises classifying the first event as the critical event based on the state of the devices included in the IoT environment not changing for a predetermined time period (Micali: Col. 3, ll. (62-65) – power monitor may determine on predetermined intervals, such as ten second intervals, three second intervals, one second intervals, or sub-second intervals, the power used by multiple devices in the home; Col. 28, ll. (59-62) – also teaches other information may be available corresponding to a device model, such as an expected duration that a device remains in a particular state and an expected change in power consumption caused by an electrical event).

	As per claim 5, the modified teaching of Micali teaches the method of claim 3, wherein the classifying of the first event as the critical event comprises classifying the first event as the critical event based on a time - 36 -0502-0515 (SH-58218-US-DMC) interval between the first event and a second event prior to or subsequent to the first event exceeding a predetermined time (Micali: Col. 28, ll. 62 to Col. 29, ll. 2 – for the device model of FIG. 4, the length of time that the device stays in state S1 may be limited to 1-5 seconds. For the transition from node 1011 to node 1050 in FIG. 10, the length of time that the device stays in state S1 may be 10 seconds. Because this duration exceeds the allowable duration, the transition from node 1011 to node 1050 may not be an allowable transition).

(Micali: Col. 15, ll. (10-11) – a subset of features of an electrical event that provide 10 a sufficient confidence level).

	As per claim 7, the modified teaching of Micali teaches the method of claim 1, further comprising: determining, among the sequence of events, an event which is least executed for a predetermined time period; generating a second sequence of events by removing the event from the sequence of events; and identifying a second critical event among the second sequence of events (Micali: Col. 29, ll. (39-46) – the  electrical events corresponding to the most likely path may be removed from electrical event stream 1005. For example, if the most likely path is the path ending at node 1019, then removing these electrical events from electrical event stream 1005 would leave only electrical event I1 920 and electrical event I0 970. These remaining electrical events may then be processed with another discovery graph 1000 to discover another device).

	As per claim 8, the modified teaching of Micali teaches the method of claim 1, wherein the performing of the missed event comprises performing the missed event based on a time interval between at least two events in the sequence of events after the detecting of the missed events (Dotan: Col. 14, ll. (9-22) – contextual information extractor 286, in general, is responsible for determining contextual information associated with the events monitored by events monitor 280, such as context features or variables associated with events and user-related activity while variables are stored as a related set of contextual information associated with an event, response, or user activity within a time interval following an event (which may be indicative of a user response)). 

	As per claim 9, the modified teaching of Micali teaches the method of claim 8, further comprising: selecting the time interval which is greater than a threshold time interval calculated from the sequence of the events (Micali: Col. 19, ll. (1-3) – allow the user to create alerts relating to the device (e.g., state changes of the device or if the device is left on for greater than a period of time)).

(Dotan: Col. 18, ll. (15-19) – the confidence may be used for prioritizing notifications presented to a user. For example, where two or more notifications share a similar urgency or importance, the one that has a higher confidence may take priority (e.g., may be shown first or sooner) over the others).

	As per claim 11, the modified teaching of Micali teaches the method of claim 10, wherein the providing of the notification of the missed event comprises providing the notification of the missed event immediately when the significance weight of the missed event is higher than a threshold value (Dotan: Col. 18, ll. (20-24) – teaches notification engine 260 may use the importance level and/or urgency level for determining availability of a user for addressing an unaddressed event, such as relevant and optimal times for responding to an unaddressed event; Col. 17, ll. (29-32) – also teaches additionally some keywords may be predetermined to indicate possible urgency (such as "urgent," "immediate," or similar words that may be present in communications)).

	As per claim 12, the claim resembles claim 1 and is rejected under the same rationale while Micali teaches a memory and at least one processor (Micali: Fig. 2 – memory and processor). 

	As per claim 13, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 15, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 16, the claim resembles claim 7 and is rejected under the same rationale.

(Dotan: Col. 30, ll. (13-15) – may detect an unaddressed event based on monitored events data, user data or other sensor data, event patterns, and/or response information); determine that an event terminating the schedule is executed; and provide a reminder indicating non-execution of the missed event after a predefined time period (Dotan: Col. 36, ll. (30-36) – in some cases where a user has not responded to a notification during the first timeframe and the corresponding unaddressed event is still pending and relevant (i.e. it hasn't expired), then a second timeframe may be determined. Similarly, where the user has asked to be reminded or notified again about an unaddressed event).

	As per claim 18, the modified teaching of Micali teaches the apparatus of claim 17, wherein the at least one processor is further configured to: monitor an order of execution of events in the schedule and frequency of execution of each of the events over a period of time; modify the schedule based on the frequency of execution of each of the events and based on the order of execution of the events; determine suitability of each of the events to be a critical event based on the modification of the schedule; and identify the critical event based on one of an obtained user selection and the determined suitability (Dotan: Col. 16, ll. (48-57) – urgency/importance determiner 262 may consider similar unaddressed events and their frequency  (such as repeated missed calls or an unresponded to email and missed call from the same contact); previous responses to similar events (from event response analyzer 288) from the user or other users, which may indicate a level of importance or urgency, based on how soon after the similar unaddressed event occurred the user( s) responded; or pattern information such as whether the unaddressed event is associated with a pattern or whether it is unexpected).

	As per claim 19, the modified teaching of Micali teaches the apparatus of claim 18, wherein the identified critical event comprises at least one activity performed by at least one IoT device Micali: Col. 37, ll. (25-31) – notification event models may use data obtained from personal area networks, local area networks, or wide area networks. For example power monitor 120 may implement a variety of network protocols, such as Bluetooth, Wi-Fi, and cellular communications while the power monitor 120 may be able to receive information from other devices in the house, such as smart devices or Internet-of-things devices.

	As per claim 20, the claim resembles claim 1 and is rejected under the same rationale while Micali teaches a non-transitory computer program product comprising a computer readable storage medium having a computer readable program stored therein, the computer readable program, when executed on an electronic device, causing the electronic device to perform (Micali: claim 15 – a non-transitory computer-readable medium comprising computer executable instructions that, when executed, cause at least one processor to perform actions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571).  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-398080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458